               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA,      )
                               )
     v.                        )        1:19CR312-1
                               )
JABRELL CRAIG SMITH,           )
                               )
               Defendant.      )


                  MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Defendant Jabrell Craig Smith filed a Motion to Suppress,

(Doc. 11), and the Government responded to the motion, (Doc.

17); Defendant filed a reply, (Doc. 21). On November 7, 2019,

this court held a hearing on the motion to suppress. (See Minute

Entry 11/07/2019 (“Min. Entry 11/07/2019”).) The Government

presented the testimony of Corporal James Buchanan, Detective

Robert Mayo, and ATF Task Force Officer Terry Bryson. (Id.) The

Defendant testified. (Id.) Following the hearing, this court

issued findings of fact and requested additional briefing on a

several issues. (See Doc. 31.) The Government and Defendant

responded with supplemental briefs. (Docs. 33, 34.) For ease of

reference, this court makes its final findings of fact here and

includes those explained in the November 15, 2019 Order, (Doc.
31), as well as additional findings as explained herein. 1 This

court concludes that Defendant’s motion to suppress should be

granted as to the marijuana found in Defendant’s pocket. The

motion to suppress will be denied as to the firearms and heroin

found in the vehicle and the statements Defendant made at the

time of his arrest.

I.   FINDINGS OF FACT

     1.   Then-Detectives Buchanan and Mayo were on duty as part

of the Greensboro Police Department’s Street Crimes Unit (“SCU”)

on the night of May 29, 2017. They were in an unmarked silver

Chevy Silverado police vehicle. Detective Mayo was driving, and

Detective Buchanan was sitting in the passenger seat.

     2.   Both detectives were in plain clothes, but Detective

Mayo was wearing a ballistics vest with “POLICE” written across

the front.

     3.   All SCU officers patrol in unmarked police vehicles

and in plain clothes.

     4.   That night, the detectives were surveilling Lucky 7’s

Sports Bar but were not in the Lucky 7’s parking lot.

     5.   At around 2 a.m., an off-duty officer working at Lucky

7’s alerted the SCUs that Vincent Legrande was at Lucky 7’s.


     1 This court incorrectly referred to Detective “Tyson” and
has therefore corrected that to Detective Bryson.

                               -2-
     6.     Vincent Legrande was known to the SCUs. High Point SCU

had alerted the Greensboro SCU that he was a person of interest

to them due to his gang involvement and history of violence. The

Greensboro SCUs knew he was a convicted felon. There were no

warrants out for Legrande at that time.

     7.     Legrande, Defendant Smith, and Ja’kirus Staton left

Lucky 7’s and got into a dark colored Chevy Malibu. Sergeant

Flowers radioed the license plate number of the Chevy Malibu

correctly as ELL7755.

     8.     The Greensboro SCUs were looking for any reason to

pull over the Chevy Malibu, in order to make contact with

Legrande.

     9.     Detectives Buchanan and Mayo did not observe Legrande,

Defendant Smith, and Ja’kirus Staton leaving Lucky 7’s but did

observe the Chevy Malibu leave the Lucky 7’s parking lot onto

West Gate City Boulevard and head towards South Holden Road.

     10.    Ja’kirus Staton was driving the Chevy Malibu and

Defendant Smith was in the front right passenger seat. Legrande

was sitting behind Defendant in the rear passenger seat.

     11.    Detectives Buchanan and Mayo ended up directly behind

the Chevy Malibu at a red light at the intersection of West Gate

City Boulevard and South Holden Road. The Silverado was six to

eight feet behind the Chevy Malibu. Although both detectives

                                 -3-
were in plain clothes, Detective Mayo recalls that he did have

his ballistic vest on which has “POLICE” in large print on front

of the vest.

     12.   There are two left-turn lanes on West Gate City

Boulevard. Both the detectives and the Chevy Malibu were in the

turn lane closest to the straight traffic lanes. There was a

vehicle in front of the Chevy Malibu and a vehicle in the

leftmost left-turn lane next to the Chevy Malibu.

     13.   At this point, Staton said to Defendant and Legrande

that the police were behind them at the intersection.

     14.   The detectives sat behind the Chevy Malibu for almost

a minute. Both detectives could see the Chevy Malibu’s license

plate clearly.

     15.   When the light turned green, and the Silverado moved

into the space the Chevy Malibu had been, the detectives

detected a medium to strong odor of burnt marijuana, presumably

from the air vents. Both detectives had their windows rolled up.

     16.   Both detectives acknowledge that the odor could have

come from either of the other two vehicles that had been in the

vicinity. This court finds the officers were not able to

identify the odor of marijuana as coming from the Chevy Malibu

sufficiently to provide probable cause or reasonable suspicion

of criminal activity in the Chevy Malibu.

                                -4-
     17.   At this point, Detective Buchanan incorrectly radioed

the rest of the SCUs the license plate of the Chevy Malibu as

“Eagle Eagle Lincoln 7755,” meaning the license plate number was

EEL7755. In reality, the Chevy Malibu’s license plate number was

ELL7755. Detective Mayo was focused on driving and surveilling

and did not realize Detective Buchanan’s mistake. None of the

other units who had heard the incorrect plate number corrected

Detective Buchanan. Detective Buchanan was advised that plate

number “EEL 7755” was not registered to a Chevy Malibu.

Detective Buchanan therefore suspected the Chevy Malibu was

operated with a fictitious license tag. Detective Buchanan

testified, and this court finds, based upon his experience, the

use of a fictitious license tag is relatively common. Based upon

the information provided, Detective Buchanan had a reasonable

suspicion the Chevy Malibu was operating with a fictitious

license tag in violation of North Carolina law.

     18.   Detective Buchanan’s mistake in radioing the incorrect

license tag number was an honest, reasonable mistake of fact.

The correct tag number and the mistaken information as conveyed

by radio are sufficiently similar to suggest an honest,

reasonable mistake, even taking into account what the other SCU

officers may have heard the broadcast. This court believes,

after hearing the testimony and observing the witness, that

                                -5-
Detective Buchanan’s testimony was credible and sufficient to

support this finding. Detective Buchanan was not aware of any

other instances in which an SCU officer radioed an incorrect tag

number; this does not appear to be a common mistake by the SCU.

This court therefore finds Detective Buchanan held a mistaken,

but reasonable, belief the Chevy Malibu was in violation of

North Carolina traffic law by displaying what appeared to be a

fictitious license tag.

       19.   The detectives followed the Chevy Malibu on Holden

road for about two miles, at which point the Chevy Malibu turned

into the Kangaroo gas station at the corner of Holden and

Vandalia.

       20.   The detectives continued on Holden and pulled onto a

side street, where they waited for several minutes until

Sergeant Flowers gave the SCUs the order to move in on Legrande.

Sergeant Flowers did not tell the SCUs why.

       21.   Detectives Buchanan and Mayo were the first to pull

into the parking lot of the Kangaroo gas station, followed

shortly thereafter by Sergeant Flowers in an unmarked police

SUV.

       22.   Six or seven other units came to serve as back-up and

to provide assistance.



                                  -6-
     23.   Detectives Mayo and Buchanan both had body-worn

cameras, but Detective Mayo forgot to activate his that evening.

Detective Buchanan activated his, as did Sergeant Flowers. The

following time stamps come from videos and still shots captured

by the body-worn cameras.

     24.   This court has reviewed and considered both the

testimony and the video from the body-worn cameras. According to

the testimony, the video from the body-worn cameras fairly and

accurately depicts the events recorded at the gas station. This

court finds the officers’ testimony credible. There are places

where, given the speed within which the action took place as

well as the different actions that were taking place virtually

simultaneously, this court has, where necessary, made findings

from the video, testimony, and still shots as indicated. In

addition, this court is not fully persuaded the body-worn

cameras were all perfectly synchronized in time. As a result,

this court has used both the time stamps on the videos as well

as the relative locations of law enforcement and relevant

parties to determine these facts as further explained herein.

     25.   As the detectives pulled the Silverado in behind the

left half of the Chevy Malibu, at 06:04:52 Zulu time according

to Detective Buchanan’s video, they observed the back right



                                -7-
passenger door open and Legrande exit the Chevy Malibu. Legrande

walked over to a nearby vehicle with two women inside.

     26.   Detective Buchanan and other officers pulled in to the

Kangaroo lot and exited their vehicles with an overwhelming show

of force. Detective Buchanan exited his vehicle with his firearm

drawn, ballistic vest on, and approached the Malibu from the

rear driver’s side.

     27.   Sergeant Flowers, at 06:05:10 according to his

body-camera video, pulled up in his unmarked SUV next to the

Silverado. At this point, the Chevy Malibu was seized, because

the Chevy Malibu could not have realistically left its parking

spot. Although Detective Buchanan was not able to recall whether

he had activated his blue lights, video from the body-worn

cameras show that both vehicles had activated their blue lights.

The Chevy Malibu was clearly neither able to leave nor free to

move from the parking spot within which it was located.

     28.   At this point, Defendant Smith and Staton were inside

the gas station. Defendant had grabbed a package of Starburst

and a package of chips. Staton and Defendant were in the

register area during their encounter with the officers.

     29.   Between 06:04:59 and 06:05:45, officers came out of

various vehicles, some of whom were running toward Legrande and



                                -8-
yelling, “HANDS UP HANDS UP HANDS UP, PUT’EM UP PUT’EM UP PUT

EM’UP,” at Legrande. Officers detained Legrande.

     30.   At 06:05:05 2, Detective Buchanan used a flashlight to

determine that there were no other passengers left in the Chevy

Malibu. At this same time, he detected a faint odor of

marijuana. Detective Buchanan instructed other officers,

including Detective Mayo, to watch the store. Detective Buchanan

then told other officers to get in the store, that he would stay

with the car.

     31.   Detective Buchanan continued to check the Chevy Malibu

by shining his flashlight in the vehicle.

     32.   At 06:05:34, Detective Buchanan observed the tip of

the barrel of a handgun sticking out from under the back of the

front passenger’s seat. Almost simultaneously, he announced “32

32.” “32” is a shortened version of the 10 code, “1032,” which

is the code for firearm or weapon. It is not clear which

officers, outside the Kangaroo, may have heard his announcement

of “32.” The Government has requested that this court make an

additional finding that when Detective Buchanan saw the handgun

toward the right rear seat footwell while he was standing



     2 Unless otherwise explained, from this point forward the
video time stamp refers to the body-camera video worn by the
specific officer mentioned in connection with the time stamps.

                                -9-
outside the Malibu in the Kangaroo parking lot. (Doc. 33 at 1.)

This court agrees with that fact and finds that Detective

Buchanan, at the time he observed the handgun, was standing

outside the Malibu in the Kangaroo parking lot.

     33.   At the moment he announced “32,” this court finds

Detective Buchanan was aware of the following facts: A firearm

was under the front passenger seat, toward the right rear seat

footwell, with the barrel pointed to the back of the car. The

firearm was accessible to the rear seat, and specifically the

passenger in the rear seat. Vincent Legrande had been sitting in

that seat moments before and the firearm would have been located

at his feet when the SCUs entered the parking lot. Detective

Buchanan also knew Vincent Legrande was a convicted felon.

     34.   This court finds Detective Buchanan had probable cause

to believe Vincent Legrande, a convicted felon, had committed a

criminal offense by unlawfully possessing a firearm in the Chevy

Malibu.

     35.   Detective Mayo and Sergeant Flowers had already

entered the gas station to approach Defendant and Staton at the

time Detective Buchanan announced “32” in the parking lot.

Shortly after Detective Buchanan announced “32” in the parking

lot, officers can be seen walking Vincent Legrande across the

parking lot in handcuffs.

                               -10-
     36.   Sergeant Flowers did not testify at the suppression

hearing. However, the video from his body camera was introduced

as Government Exhibit 3. The video shows, and this court finds,

that Detective Mayo and Sergeant Flowers entered the Kangaroo

before Detective Buchanan announced “32.” 3 Other than the fact

Vincent Legrande was a known convicted felon and believed to be

involved in violent crime, no facts were presented to suggest

Detective Mayo and Sergeant Flowers were aware of anything other

than a possible fictitious tag violation. Sergeant Flowers

advised Defendant he was being detained because of a fictitious

tag. Neither officer was aware of the identities of Staton and

Defendant at that time. Detective Mayo and Sergeant Flowers were

both wearing ballistic vests. Sergeant Flowers walked

immediately to Defendant and announced that he was being

detained. The sound on the video suggests Sergeant Flowers had

pulled out his handcuffs; the video appears to corroborate this

fact. This court finds Sergeant Flowers approached Defendant,

announced to Defendant that he was being detained, and virtually

simultaneously attempted to place Defendant in handcuffs.




     3 It does not appear Detective Mayo had his gun drawn as he
entered the Kangaroo. This court is not able to determine
whether Sergeant Flowers had his gun drawn at that time.

                               -11-
     37.   When Sergeant Flowers and Detective Mayo initially

approached Defendant and Staton, Defendant was standing in front

of the cashier as if to pay for merchandise, ignoring the

activity in the parking lot. Staton was standing behind

Defendant in line. This court finds Defendant’s conduct does not

suggest Defendant was detained at the time law enforcement

officers pulled in the parking lot and detained Legrande.

Instead, this court finds Defendant was attempting to

deceptively ignore the activity in the parking lot as if he had

nothing to do with that vehicle and was simply a patron unaware

of and unconcerned by the activity outside the store. 4

Defendant’s testimony as to his subjective belief he was

detained when officers entered the parking lot is not credible.

He continued to move around in the store and approach the

cashier.

     38.   At 06:05:49, Sergeant Flowers told Defendant he was

being detained and attempted to place Defendant in handcuffs by



     4 Defendant acknowledged, during his testimony, that he went
into the Kangaroo and, although he had no money, he picked up
merchandise and walked to the counter as if to pay for the
merchandise. The officers were, of course, not aware of the fact
Defendant did not have any money. However, the fact Defendant
went to the counter with merchandise and no ability to pay
supports the finding from the known facts that Defendant’s
conduct was intended to be deceptive, posing as a store patron
with no interest in the events unfolding in the parking lot.

                               -12-
initially grabbing Defendant by the right arm. When Sergeant

Flowers initially approached Defendant, the video shows Sergeant

Flowers was standing to Defendant’s right as Defendant partially

faced the counter and the cashier. As Sergeant Flowers and

Defendant argued after Sergeant Flowers said he was being

detained, their bodies turned, with Defendant turned around from

the counter and standing more to Sergeant Flowers’ right, or

roughly straight on. Sergeant Flowers continued to try to talk

to Defendant and place Defendant in handcuffs. At 06:06:10,

according to Sergeant Flowers’ body-worn camera video, Detective

Buchanan approached Defendant from behind, physically took

control of Defendant, and placed Defendant in handcuffs.

     39.   Detective Buchanan’s body-worn camera video shows that

he entered the store at 06:05:46, and that at 06:05:47–48 he

announced a “1032.” The video shows, and this court finds, that

by the time Defendant and Sergeant Flowers are visible, at

approximately 06:05:49 on Detective Buchanan’s video, Defendant

has turned away from the counter and is standing slightly to

Flowers’ right with his back to the camera. Detective Bryson’s

body-worn camera video shows that he and Detective Buchanan

entered the store at 06:06:10. Detective Bryson appears to be

walking in the store directly in front of Detective Buchanan.

According to Bryson’s body-worn camera video, at 06:06:12–13,

                               -13-
Buchanan announces the “1032.” Bryson’s camera appears to

confirm that Sergeant Flowers had already announced to Defendant

that he was detaining Defendant because Defendant was already

turned away from the counter.

     40.   This court finds, in spite of the fact that the video

recording times seem somewhat out of sync and may suggest

something different, that when Sergeant Flowers first approached

Defendant and said he was detained while simultaneously

attempting to place handcuffs on Defendant, Sergeant Flowers was

not aware Detective Buchanan had discovered a firearm in the

Chevy Malibu, nor was Sergeant Flowers aware of the identity of

Defendant. Sergeant Flowers did not testify, and this court

finds Sergeant Flowers did not have a reasonable belief, or even

a suspicion, that Defendant was possibly armed or dangerous.

     41.   Defendant told Sergeant Flowers that the car was not

his, that it belonged to Staton.

     42.   At 06:07:59, Detective Lowe discovered another firearm

in the floorboard of the front right passenger seat of the Chevy

Malibu. The Government has requested that this court find as a

fact that at the time Detective Lowe saw another firearm “in the

floorboard of the front passenger seat,” he was standing outside

the Malibu, and at that time no search had occurred. (Doc. 33 at

1–2.) Detective Lowe did not testify at the hearing. Detective

                                -14-
Bryson testified that Detective Lowe saw and showed Bryson an

additional firearm in the front passenger floorboard. This court

has reviewed the video from Detective Bryson. This court finds

that it appears Detective Lowe shined a light in the front

passenger window, the window appears to be open at that time,

and Detective Bryson looked in the front. It appears Detective

Bryson immediately thereafter opened the back door of the Malibu

to retrieve the firearm located in the backseat. Detective

Buchanan’s body-worn camera video does not clearly establish how

the search may have occurred in relation to discovery of the

firearm in the front passenger area. This court finds that the

firearm in the front seat was observed by Detective Lowe while

standing outside the car, but this court is not able to

determine at what point the search may have started in relation

to the discovery of the firearm in the front passenger area.

     43.   Defendant was detained for about 30 minutes outside of

the Kangaroo gas station while the car was searched.

     44.   Defendant was arrested upon the finding of heroin in

the Chevy Malibu. Defendant made several statements about the

weight of the heroin. The field test weight was 4.5 grams, but

Defendant insisted that the plastic baggie weighed one gram.

     45.   On the facts of this case, this court finds that when

the officers pulled into the gas station, the Chevy Malibu

                               -15-
itself was blocked in and, as a result, it was seized. However,

no one was in the car at the time law enforcement blocked the

Chevy Malibu in the parking space and therefore no occupants

were detained at that time.

     46.   This court finds Defendant was not detained while

officers were in the parking lot even though the Chevy Malibu

was blocked in and Legrande was taken into custody. This court

finds the following facts and factors with respect to this

decision. First, at least 7 to 8 police officers were present,

and those officers demonstrated an overwhelming show of force in

the parking lot. The officers were wearing ballistic vests, many

had guns drawn at some point, at least two police vehicles had

blue lights flashing, and Legrande was detained. However, these

activities were taking place in the parking lot. Inside the

store, Defendant was free to move about and no officers were

present inside the store until Sergeant Flowers and Detective

Mayo approached Defendant and Staton. Up to the time of the

officers’ approach to Defendant and Staton, Defendant was free

to pretend to purchase merchandise, Defendant was free to

interact with the cashier, and Defendant appeared to ignore the

activity in the parking lot. This court finds that it was not

clear to a reasonable person what the officers may have intended



                               -16-
beyond taking Legrande into custody until the time officers

approached Defendant and Staton inside the store.

     47.   Defendant was detained when Sergeant Flowers

approached him at the counter in the store, advised Defendant he

was detained, and attempted to place handcuffs on Defendant, all

of which happened almost simultaneously. The officers were

armed, Sergeant Flowers placed his hands on Defendant,

Defendant’s movement was restrained, the statements by Sergeant

Flowers were threatening, and Defendant was treated as though he

was suspected of illegal activity.

     48.   At the time Defendant was detained, Sergeant Flowers’

knowledge of criminal activity was limited to the fact Defendant

had been associated with a car that may have had fictitious

tags. However, this court also finds that, while Sergeant

Flowers approached and attempted to detain Defendant, Detective

Buchanan was in the parking lot, discovered the firearm in the

floorboard of the backseat, and announced the discovery of the

firearm to other law enforcement officers.

     49.   Detective Buchanan entered the store, announced the

“1032,” and also advised Detective Mayo and Sergeant Flowers to

detain Staton and Defendant by stating “26,” which is code for

“detain.” At this point, Defendant was then further detained at

the instruction of Detective Buchanan, who was aware of the

                               -17-
following information: he had a reasonable (although later shown

to be incorrect) belief the Chevy Malibu had fictitious tags, he

had smelled a mild odor of marijuana beside the car which was

reasonably attributable to the car, and he had probable cause to

believe moments before officers approached the car that

Legrande, a convicted felon, was unlawfully in possession of a

firearm in the backseat of the Chevy Malibu.

     50.   This court further finds that after Defendant was

detained, Sergeant Flowers searched, rather than patted down,

Defendant’s clothing. Sergeant Flowers stated that he was

looking for some identification. This court does not find, at

that point, that Sergeant Flowers had any basis upon which to

search the pockets of Defendant’s clothing. The Government

requests that this court clarify that Sergeant Flowers did not

search Defendant’s person until after Detective Buchanan

announced “32” in the gas station and advised Sergeant Flowers

that there was “a gun in the car and a convicted felon sitting

right on top of it.” (Doc. 33 at 2.) This court agrees with

those facts and so finds. However, this court declines to find

that Legrande’s possession of a firearm somehow authorizes the

pat down and detention with handcuffs of Staton and Defendant

under a theory that they may be armed and dangerous. The Fourth

Circuit has clearly rejected a theory suggesting that anyone in

                               -18-
proximity to an individual with a gun is involved in criminal

activity. See United States v. Black, 707 F.3d 531, 541 (4th

Cir. 2013).

II.   ANALYSIS

      The court will first address the seizure and search of the

Malibu, then the seizure and search of Defendant.

      A.   The Seizure and Subsequent Search of the Malibu

      The Malibu was seized 5 when officers entered the parking lot

and pulled in behind the Malibu with blue lights flashing.

           1.    Officer’s Reasonable Mistake of Fact

      This court finds the seizure of the Malibu was based upon a

mistaken, but reasonable, belief the tags were fictitious and

the Malibu was operated in violation of North Carolina law.

           The Fourth Amendment prohibits “unreasonable
      searches and seizures.” Under this standard, a search
      or seizure may be permissible even though the
      justification for the action includes a reasonable

      5This court may alternatively use “seized” and “detained”
when referring to the Malibu during the time it was blocked in
by law enforcement vehicles but not occupied. This court did not
make a specific finding as to whether the car was running at the
time of the seizure, as testified to by Defendant, because it
was not clear from the evidence whether it was or was not
running. However, if the car was running, that might be some
evidence that at least the driver did not intend to remain on
the premises of the Kangaroo for an extended period of time.
Regardless, this court does not find, on these facts, that the
length of time the occupants intended to remain in the Kangaroo
changes the fact that at the time the Malibu was seized,
officers may have, at most, intended to detain Defendant but had
not done so.

                                -19-
     factual mistake. An officer might, for example, stop a
     motorist for traveling alone in a high-occupancy
     vehicle lane, only to discover upon approaching the
     car that two children are slumped over asleep in the
     back seat. The driver has not violated the law, but
     neither has the officer violated the Fourth Amendment.

Heien v. North Carolina, 574 U.S. 54, 57 (2014). Cases in the

Fourth Circuit recognize that an officer’s reasonable mistake of

fact may provide objective grounds for reasonable suspicion or

probable cause required to justify a traffic stop. See United

States v. Mubdi, 691 F.3d 334 (4th Cir. 2012), vacated and

remanded on other grounds, 570 U.S. 913 (2013); United States v.

Arias, 213 F. App’x 230 (4th Cir. 2007) (unpublished).

     In United States v. Walraven, 892 F.2d 972 (10th Cir.

1989), the Tenth Circuit affirmed a finding that an officer’s

failure to correct the dispatcher when the dispatcher

incorrectly repeated license plate information constituted an

objectively reasonable mistake. The Tenth Circuit described the

circumstances:

     Based upon the circumstances as he perceived them,
     Debree had an “articulable and reasonable suspicion”
     that his stop of the Cadillac would reveal the
     existence of a crime. The court explicitly found that
     because Debree was concentrating on the Cadillac he
     did not hear the dispatcher incorrectly repeat the
     license plate information. Debree testified that he
     was concentrating on the road as well. Given Debree’s
     testimony, the district court acted well within its
     authority in finding that Debree’s failure to correct
     the dispatcher was objectively reasonable and not a
     pretext for his subsequent actions.

                              -20-
Id. at 975 (internal citations omitted). It is clear to this

court from the circumstances here that Buchanan’s mistaken

communication of the license number was simply an honest,

reasonable mistake. Given the similarity of the actual tag to

the communicated tag in the double letters (EEL and ELL), the

fact that Buchanan was also at that same time observing the

driving and relaying other information to officers, 6 this court

does not find it unreasonable that a mistake occurred.

Furthermore, because a mistake of this type had not occurred

before, it does not appear this error in communicating the tag

information was a pretextual effort on the part of the officers.

     Defendant argues that an Ohio district court opinion is

persuasive and supports a finding the mistake was not

reasonable. In United States v. Anderson, No. 4:07cr0023, 2007

WL 4732033, at *7–8 (N.D. Ohio June 21, 2007), that court held

that the Government’s failure to communicate accurate

information was an unreasonable mistake. Notably in Anderson,

the district court found that “the government has failed to

present any evidence sufficient to show how or why the mistake

was made.” Id. at *7. The court went on to find that “there is



     6 These facts were testified to on redirect, and this court
finds these facts credible.

                               -21-
simply no evidence to persuade the Court that the mistake was

reasonable in this case.” Id.

     In contrast, the officer who made the mistake in the

present case testified. This court was able to hear testimony as

to the mistake, observe the officer’s testimony, evaluate the

circumstances under which it was made, and the nature of the

mistake itself. After considering all the evidence, this court

is satisfied the mistake was an honest, reasonable mistake.

          2.   Prolonged Duration of Seizure

     Defendant further argues that even if the initial mistake

was reasonable, the seizure was artificially prolonged and, as a

result, the seizure became unreasonable. (Doc. 34 at 2–3.) This

court agrees with Defendant that “[t]he permissible duration of

a traffic stop ‘is determined by the seizure’s mission – to

address the traffic violation that warranted the stop.’” (Id. at

3 (quoting Rodriguez v. United States, 575 U.S. ____, ____, 135

S. Ct. 1609, 1614 (2015).) However, this court does not find the

stop was artificially prolonged. No one was in the vehicle as

officers seized the car, the plain view investigation initially

started as a check to see if anyone remained in the car, and a

firearm was observed in the rear passenger area before the

driver was located.



                                -22-
     There is no doubt the officers were primarily interested in

Legrande, but the initial stop escalated quickly upon

observation of the gun. This court does not find the initial

traffic stop was artificially prolonged given the quick

discovery of a firearm in the footwell of the seat recently

occupied by a convicted felon.

          3.   Defendant’s Standing for Challenging Search and
               Seizure of the Vehicle

     Rakas v. Illinois, 439 U.S. 128, 148 (1979) requires that

an individual must assert a property or possessory interest in

the automobile to have standing to challenge the search of that

automobile. Defendant has not asserted a property or possessory

interest in the automobile and, accordingly, does not have

standing to challenge the search of the automobile under Rakas.

     Further, “[a] passenger in a car normally has no legitimate

expectation of privacy in an automobile in which he asserts

neither a property interest nor a possessory interest and where

he disclaims any interest in the seized object.” United States

v. Carter, 300 F.3d 415, 421 (4th Cir. 2002). However, Defendant

argues under Brendlin v. California, 551 U.S. 249 (2007) that,

as a passenger in the vehicle, he was seized when officers




                                 -23-
seized the Malibu even though Defendant was outside the vehicle.

(Doc. 34 at 3.)

     Brendlin recognized that a passenger in an automobile was

seized during a traffic stop. See 551 U.S. at 257 (“A traffic

stop necessarily curtails the travel a passenger has chosen just

as much as it halts the driver . . . and the police activity

that normally amounts to intrusion on ‘privacy and personal

security’ does not normally . . . distinguish between passenger

and driver.” (quoting United States v. Martinez-Fuerte, 428 U.S.

543, 554 (1976))). Brendlin does provide a passenger with

standing to challenge his seizure during a traffic stop and, as

a result, may under some circumstances allow a passenger to

challenge evidence obtained if seized as the fruit of an

unlawful seizure of the passenger. However, because Defendant

was outside of the Malibu and inside a store at the time of the

initial seizure of the Malibu, Brendlin’s holding that a

passenger is seized at the time of a traffic stop is not

applicable to the Defendant in this case.

     This court instead finds the Fourth Circuit’s analysis in

United States v. Allison, 398 F. App’x 862 (4th Cir. 2010)

(unpublished) persuasive. In Allison, a Fourth Circuit panel

distinguished Brendlin, which involved a passenger in a stopped

car, from a pedestrian who has just stepped out of a car:

                              -24-
          Indeed, Brendlin, the very case on which Allison
     relies to claim standing as a passenger, draws a stark
     contrast between individuals within a vehicle and
     those outside its confines: pedestrians possess a
     degree of physical and environmental freedom that
     automotive occupants lack. The holding in Brendlin -
     that a traffic stop seizes a passenger as well as the
     driver — rests on the physical confinement of the
     automobile. . . .

          Here, by contrast, confinement in the Explorer
     did not limit Allison’s freedom of movement at the
     time the officers pulled into the driveway and blocked
     the vehicle. Police effect a seizure only if they
     “terminate[] or restrain[] [an individual’s] freedom
     of movement” “by means of physical force or show of
     authority.” Because the car did not limit Allison’s
     movement at the time of the police encounter, the
     blocking of that car did not restrain his freedom of
     movement.

Id. at 864 (internal citations omitted) (quoting Brendlin, 551

U.S. at 254, 257). The court in Allison held that Allison did

not have standing to contest the search of the vehicle, nor was

the search the fruit of an illegal seizure of Allison. Id. at

864–65.

     This court similarly finds that Defendant, as a pedestrian

at the time of the seizure of the Malibu, was not seized at the

same time as the Malibu. Even if Defendant may have intended to

return to the vehicle in the near future, Defendant was outside

the Malibu at the time of the seizure of the Malibu as a result

of the belief the tags were fictitious. Defendant therefore does




                              -25-
not have standing to challenge the initial seizure of the Malibu

because he was not seized at the same moment as the Malibu.

     Even assuming Defendant does have standing to challenge the

initial seizure of the Malibu, either under a passenger theory

or as a pedestrian, this court finds the initial seizure of the

Malibu was proper based upon at least a reasonable suspicion the

vehicle was operating with fictitious tags.

     [W]hen an officer observes a traffic offense or other
     unlawful conduct, he or she is justified in stopping
     the vehicle under the Fourth Amendment. Such a limited
     detention does not become “unreasonable merely because
     the officer has intuitive suspicions that the
     occupants of the car are engaged in some sort of
     criminal activity.”

United States v. Hassan El, 5 F.3d 726, 730 (4th Cir. 1993)

(quoting United States v. Cummins, 902 F.2d 498, 499–501 (8th

Cir. 1990)). This is an objective test. Id.

     In this case, Buchanan held a reasonable belief the vehicle

had committed a violation of N.C. Gen. Stat. § 20-111(2) (“It

shall be unlawful for any person . . . [t]o display or cause or

permit to be displayed . . . any registration number plate

knowing the same to be fictitious . . . .”). “Observing a

traffic violation provides sufficient justification for a police

officer to detain the offending vehicle for as long as it takes

to perform the traditional incidents of a routine traffic stop.”

United States v. Branch, 537 F.3d 328, 335 (4th Cir. 2008). The

                              -26-
officers thus had at least reasonable suspicion to seize the

Malibu, even if Defendant had standing. 7

     Finding the seizure of the Malibu lawful, the court turns

to the search of the Malibu.

          4.   Search of Vehicle

     This court finds that the search of the Malibu was

supported by probable cause. With respect to Defendant’s

challenge to that search, this court finds, regardless of

whether Defendant has standing to challenge the search, that the

subsequent search of the Malibu was supported by probable cause,

and the heroin and firearms found within are admissible.

     Immediately following the seizure of the Malibu, Buchanan

approached the car to check for possible occupants. While



     7
      It is clear, however, by the officers’ conduct after
seizing the Malibu that their suspicions far exceeded a simple
traffic stop for a fictitious tag. Multiple officers in tactical
gear with guns drawn used overwhelming force to seize the Malibu
and detain Legrande immediately. However, the propriety of
Legrande and Staton’s detention is not at issue in this case.
Even if the subjective intentions of the officers far exceeded
that of a garden-variety traffic stop for fictitious tags, the
officers’ subjective intentions are not material. See Hassan El,
5 F.3d at 730; Whren v. United States, 517 U.S. 806, 813 (1996)
(“[T]hese cases foreclose any argument that the constitutional
reasonableness of traffic stops depends on the actual
motivations of the individual officers involved. . . .
Subjective intentions play no role in ordinary, probable-cause
Fourth Amendment analysis.”). Thus, the officers’ subjective
intentions do not change the outcome. The seizure of the Malibu
was supported by reasonable suspicion.

                               -27-
standing beside the car, he smelled the faint odor of marijuana

in the area of the Malibu; however, he was not able to localize

the smell of marijuana. Nevertheless, in the absence of any

other possible source of the odor, it was reasonable for

Buchanan to continue to use his flashlight to look into the car

in search of anything that might confirm the presence or source

of the faint odor of marijuana while other officers approached

the driver and passenger in the Kangaroo. Nor did Buchanan

unreasonably prolong the stop by doing so, as everything

happened quickly, and the recent occupants of the Malibu were

inside the Kangaroo. Buchanan then saw, in plain view, the

firearm in the backseat of the Malibu in the back-passenger area

and in a position accessible to an individual known to be a

convicted felon.

     The relatively short process between the initial seizure of

the Malibu and discovery of a firearm did not unreasonably

prolong the stop in light of the totality of circumstances.

Specifically, immediately following the seizure of the Malibu,

Buchanan initially checked the Malibu for occupants and, finding

none, continued looking in the car by shining his flashlight in

the car. As Defendant concedes, an officer does not conduct a

search within the meaning of the Fourth Amendment by looking

inside a vehicle with a flashlight. Texas v. Brown, 460 U.S.

                              -28-
730, 739-40 (1983) (“It is likewise beyond dispute that Maples’

action in shining his flashlight to illuminate the interior of

Brown’s car trenched upon no right secured to the latter by the

Fourth Amendment.”); United States v. Smith, 456 F. App’x 200,

208 (4th Cir. 2011) (The agent did not search the tractor

trailer by standing outside of it and pointing his flashlight in

the open gap to see liquor jugs inside the tractor trailer.).

Once Buchanan saw the firearm located on the floor in the rear

passenger area where a known felon had just been sitting, he had

probable cause to believe a crime had been committed. All of

this occurred at approximately the same time as officers

approached both the driver, Staton, and Defendant inside the

Kangaroo.

     While the presence of a firearm alone might not provide

facts to make the incriminating character of the firearm

immediately apparent, Buchanan was also aware that Legrande was

a convicted felon and had been seated in the backseat moments

before. Those facts provided probable cause to believe Legrande,

a convicted felon, was at least in constructive possession of

the firearm and had likely had actual possession of that firearm

previously. Buchanan therefore had probable cause to believe the

firearm was evidence of a crime. See Arizona v. Hicks, 480 U.S.

321, 326 (1987); United States v. Johnson, 107 F. App’x 322, 328

                              -29-
(4th Cir. 2004). As a result, Buchanan was constitutionally

permitted to conduct a warrantless search of the car, at least

sufficient to seize the firearm. Carroll v. United States, 267

U.S. 132 (1925).

     Although not specifically challenged, this court has

considered the permissible scope of the search of the vehicle

after discovery of the firearm at the feet of where Legrande had

been sitting. As Bryson prepared to open the back door of the

Malibu and seize the firearm in the rear passenger area, Lowe

shined a light through the front passenger door and identified a

second firearm to Bryson. Although it is not clear, in relation

to the start of the search of the Malibu, when Lowe may have

identified the second firearm, it was in plain view from where

Lowe was standing outside the car. Regardless, the officers

possessed ample probable cause to arrest Vincent Legrande.

Buchanan can be heard on video discussing the fact that a

firearm was in the backseat area with a convicted felon,

Legrande, “sitting right on top of it.” (Min. Entry 11/07/2019.)

     In Thornton v. United States, 541 U.S. 615 (2004), the

Court held that “[o]nce an officer determines that there is

probable cause to make an arrest, it is reasonable to allow

officers to ensure their safety and to preserve evidence by

searching the entire passenger compartment.” Id. at 623. “So

                              -30-
long as an arrestee is the sort of ‘recent occupant’ of a

vehicle such as petitioner was here, officers may search that

vehicle incident to the arrest.” Id. at 623–24. More recently,

in Arizona v. Gant, the Court further explained the authority of

law enforcement to search a vehicle, holding that “circumstances

unique to the automobile context justify a search incident to

arrest when it is reasonable to believe that evidence of the

offense of arrest might be found in the vehicle.” 556 U.S. 332,

335 (2009).

     In the present case, there is no dispute that the search

was appropriate to seize the firearm for which there was

probable cause to believe Legrande possessed. Once Lowe

identified a second firearm in the front seat of the vehicle,

the facts are sufficient to support the search of the vehicle: a

firearm had been found in the rear passenger area at the feet of

a convicted felon, a tactical weapon was found in the front seat

area of the vehicle and, although the passenger was not known to

law enforcement, it was reasonable to search further to

determine whether Legrande was associated with that weapon, as

well as check for any other weapons that might be constructively

possessed by Legrande or otherwise unlawfully possessed. This

search revealed the two firearms, as well as several grams of

heroin.

                              -31-
     This court finds, therefore, that because the firearms and

the heroin were found pursuant to a lawful search and seizure of

the Malibu, the firearms and heroin are admissible and not

subject to exclusion. Defendant’s motion to suppress is

overruled as to these items to the extent it is based on an

improper seizure and subsequent search of the Malibu.

     The court now turns to the seizure of Defendant.

     B.   Defendant Not Seized When Vehicle Seized

     Defendant contends he was seized when officers entered the

parking lot, seized the Malibu, and displayed an overwhelming

show of force which resulted in Defendant’s detention at that

time. (See Doc. 11 at 5; Doc. 34 at 5.) The Government argues

that Defendant was not detained until he was approached by

officers inside the Kangaroo. This court finds Defendant was not

seized until he was approached by officers inside the Kangaroo

store and physically detained.

     The Fourth Amendment protects “against ‘unreasonable . . .

seizures’ [including] seizure of the person.” California v.

Hodari D., 499 U.S. 621, 624 (1991) (quoting Henry v. United

States, 361 U.S. 98, 100 (1959)). A seizure occurs “[o]nly when

the officer, by means of physical force or show of authority,

has in some way restrained the liberty of a citizen.” Terry v.

Ohio, 392 U.S. 1, 19 n.16 (1968). Police have displayed a show

                                 -32-
of authority sufficient to effect a seizure when “a reasonable

person would have believed he was not free to leave.” United

States v. Mendenhall, 446 U.S. 544, 554 (1980). A seizure

requires either physical force or submission to the assertion of

authority. See Hodari D., 499 U.S. at 626–27.

     “When submission to police authority is disputed, a court

must . . . ascertain whether and when the subject of the seizure

actually acquiesced to that authority.” United States v. Stover,

808 F.3d 991, 995 (4th Cir. 2015). “‘[W]ithout actual

submission’ to the police, ‘there is at most an attempted

seizure,’ which is not subject to Fourth Amendment protection.”

Id. at 996 (alteration in original) (quoting Brendlin, 551 U.S.

at 254). This court finds Stover controls the result here.

     There is no dispute that officers displayed an overwhelming

force upon seizing the Malibu. As in Stover, in this case “the

police officers’ aggressive conduct from the start of their

interaction with Stover was absolutely an effort [] to try to

effect . . . a seizure.” Id. at 996–97 (alterations in original)

(internal quotation marks omitted). Whether that effort was

initially directed solely at Legrande or all of the occupants of

the vehicle is not entirely clear, but it would not be

unreasonable for all of the occupants of the Malibu to have some

concern about the show of force in the parking lot directed at

                              -33-
the Malibu and, quickly thereafter, Legrande. However, even if a

reasonable person in Defendant’s position would not have felt

authorized to leave, Defendant did not submit to that initial

show of overwhelming force and authority. “It is well

established that a Fourth Amendment seizure requires either the

application of physical force or — as relevant here — both an

assertion of authority and submission or acquiescence to that

show of authority.” United States v. Holley, 602 F. App’x 104,

107 (4th Cir. 2015) (citing United States v. Watson, 703 F.3d

684, 689 (4th Cir. 2013)).

     As officers seized the Malibu and detained Legrande,

Defendant continued to move about inside the Kangaroo and

pretend to purchase items while standing at the cash register.

As evident from the video, Defendant appeared to be unconcerned

about the activity in the parking lot. However, “[a] defendant

does not have to remain frozen in order to submit. Nor does he

need to bolt from the scene to signal non-submission.” Stover,

808 F.3d at 998. “Physical movement alone does not negate the

possibility that a seizure may nevertheless have occurred.”

United States v. Wilson, 953 F.2d 116, 123 (4th Cir. 1991).

     Nevertheless, in this case, officers were at most in the

process of attempting a seizure of Defendant while the officers

were in the parking lot and Defendant was inside the Kangaroo.

                              -34-
The Fourth Amendment does not protect attempted seizures.

Brendlin, 551 U.S. at 254; Stover, 808 F.3d at 997. Defendant

did not submit to a seizure before officers approached him in

the Kangaroo; instead, Defendant acted evasively and in a manner

as if to ignore the activity in the lot. In fact, Defendant

continued to struggle with officers when he was initially

approached inside the Kangaroo. While the indicia of

noncompliance is different in this case than that in Stover,

here there is no doubt Defendant was attempting to avoid any

type of interaction with law enforcement, including a possible

seizure, by ignoring their presence and deceptively pretending

to be an innocent patron of the Kangaroo.

     Because Defendant had not submitted to a seizure before

offers approached him in the Kangaroo, Defendant was not seized

when the Malibu was seized. At most, the seizure of the Malibu

was an attempted seizure of Defendant, and thus the Fourth

Amendment does not apply at that point.

     C.   Seizure of Defendant

          1.   Reasonable Suspicion to Detain

     As noted above, Defendant was not detained at the same time

the Malibu was seized; regardless of when he may have been

detained, the officers had probable cause to seize the Malibu



                                 -35-
and, at minimum, determine who was driving the suspected

vehicle.

     Nevertheless, Defendant was immediately seized, handcuffed,

and searched once officers approached him in the Kangaroo.

Defendant contends he was unlawfully detained without

individualized suspicion that Defendant had violated the law,

citing Ybarra v. Illinois, 444 U.S. 85, 91 (1979). (Doc. 34 at

7.) This court has found Defendant was not a passenger in the

car when the car was initially seized and, as a result, was not

seized until officers approached him inside the Kangaroo.

     Defendant’s seizure is somewhat different from a garden-

variety traffic stop in which both the passenger and driver are

seized while in the car. See Brendlin v. California, 551 U.S.

249 (2007). Even though Brendlin does not directly apply to

Defendant here, the traffic-stop situation provides a helpful

analogy. “[I]n a traffic-stop setting, the first Terry condition

– a lawful investigatory stop – is met whenever it is lawful for

police to detain an automobile and its occupants pending inquiry

into a vehicular violation.” Arizona v. Johnson, 555 U.S. 323,

327 (2009).

     However, the touchstone of the Fourth Amendment is

reasonableness. Brigham City v. Stuart, 547 U.S. 398, 403

(2006). This court finds that, having lawfully effected a

                              -36-
seizure of the Malibu on suspicion of fictitious tags, and even

though Defendant was out of the car at the time of the stop, he

was a recent occupant of the vehicle and it was therefore

reasonable for officers to detain him at least until they could

investigate and determine who was driving the car and whether

fictitious tags were on the vehicle. “The temporary seizure of

driver and passengers ordinarily continues, and remains

reasonable, for the duration of the stop.” Johnson, 555 U.S. at

333. This court finds Defendant’s detention alone was

reasonable, but, as the court details below, the manner in which

the officers detained Defendant was problematic.

     At the time Defendant was seized by Flowers, officers did

not have a reasonable suspicion of any criminal activity by

Defendant beyond the possibility of operating a motor vehicle

with fictitious tags, nor did the officers have any reasonable

belief Defendant might have been armed or dangerous.

     In this case, before officers could conduct any inquiry or

investigation into the basis for the original seizure of the

Malibu – fictitious tags – the investigation escalated into a

criminal investigation of Legrande’s possession of a firearm.

     Just a few seconds after Defendant was seized,

circumstances changed significantly. Buchanan entered the store

and alerted Flowers and Mayo that a firearm had been found in

                              -37-
the Malibu. Once Buchanan made that announcement, the officers

then had probable cause to believe Legrande had committed a

criminal offense (possession of a firearm by a convicted felon),

as well as their original reasonable suspicion to believe

fictitious tags were displayed on the Malibu. The officers

therefore also had probable cause to search the vehicle for

evidence of Legrande’s crimes.

      This court thus finds law enforcement had authority, based

on at least reasonable suspicion, to justify detaining Staton

and Defendant to determine who was driving the Malibu and

conclude their search of the Malibu.

     Defendant also challenges the marijuana found in his pants

pocket, the firearms, the phone, and heroin found in the Malibu,

and his statements. The court will address each set of evidence

in turn.

           2.   Marijuana
     To determine whether the marijuana should be suppressed,

the court must determine whether the search of Defendant was

lawful.

     It is a closer question as to whether officers had a

reasonable suspicion Defendant was armed and dangerous to permit

officers to detain him by the use of handcuffs and conduct what

this court views to have been an immediate search of Defendant


                                 -38-
by Flowers, which produced marijuana found in Defendant’s pants

pocket. Regardless, at that point, officers did not have

probable cause to search Defendant nor did officers have

probable cause to arrest Defendant and conduct a search incident

to arrest.

     Sergeant Flowers did not testify at the hearing. The body-

worn camera video shows, and this court finds, that Defendant

was immediately physically detained, initially by Flowers and

subsequently by Buchanan. At the point Buchanan arrived inside

the Kangaroo to assist in the detention, Buchanan was aware of

Legrande and the firearm in the backseat of the vehicle.

However, neither Flowers nor Buchanan had any suspicion other

than a possible fictitious tag violation as to the driver and/or

owner of the vehicle. Neither Buchanan nor any other officer has

offered any facts to support a finding Defendant may have been

armed and dangerous except for the fact he was in the car with a

convicted felon who possessed a firearm. This court is not aware

of any authority to support a finding that Defendant’s presence

in the company of a convicted felon, albeit an armed one, is

sufficient to suggest Defendant presented a danger, nor has law

enforcement offered any objective facts to explain why this may

have been the case.



                              -39-
      Regardless of whether the application of handcuffs

constituted a Terry-type detention or an arrest, no

justification for law enforcement’s actions has been offered to

sustain the officer’s actions at that moment. Nor has any

evidence been presented to support a search of Defendant at that

time. 8

      The exclusionary rule bars “from trial physical, tangible

materials obtained either during or as a direct result of an

unlawful invasion.” Wong Sun v. United States, 371 U.S. 471, 485

(1963). Here, the marijuana found on Defendant at the time of

the search by Flowers is the result of an unlawful search and is

subject to suppression.



      8The Government concedes this court does not have evidence
to support a finding of inevitable discovery. (See Doc. 33 at
21–22.) This court is not persuaded the inevitable discovery
doctrine would not apply; the officers had both a traffic
violation, the odor of marijuana, and probable cause to believe
a felon was in possession of a firearm, all of which might
reasonably allow an extension of a traffic stop to determine who
was driving the car and complete the search authorized by
probable cause. The evidence is clear that by the time the
search and investigation were reasonably concluded, a firearm
had been found in the front seat of the car along with heroin in
the console, both of which were evidence subsequently used to
support an arrest of Defendant. Nevertheless, given the evidence
that officers used overwhelming force to physically detain
Defendant in handcuffs and subsequently search his pockets,
perhaps without regard to applicable constitutional
requirements, this court declines to find a justification for
that conduct in the absence of some explanation from the officer
to justify his conduct.

                               -40-
          3.   Independent Source Doctrine

     Unlike the marijuana, however, the telephone, the heroin,

and the two firearms were not seized as the result of a search

of Defendant; they were seized through a source completely

independent of any act by law enforcement of placing Defendant

in handcuffs and searching his person.

     The independent source doctrine permits the introduction of

evidence “acquired in a fashion untainted by the illegal

evidence-gathering activity. Thus, where an unlawful entry has

given investigators knowledge of facts x and y, but fact z has

been learned by other means, fact z can be said to be admissible

because derived from an ‘independent source.’” Murray v. United

States, 487 U.S. 533, 537–38 (1988). In this case, the marijuana

was discovered by an unlawful search, but the items found and

seized during the search of the Malibu were discovered by other

means, completely independent of any wrongdoing in the detention

and search of Defendant. “[T]he independent source doctrine

allows trial courts to admit evidence obtained in an unlawful

search if officers independently acquired it from a separate,

independent source.” Utah v. Strieff, 579 U.S. ____, ____, 136

S. Ct. 2056, 2061 (2016).

     The independent source must be “wholly independent,” Nix v.

Williams, 467 U.S. 431, 432 (1984), and there is no doubt the

                              -41-
search of the Malibu was wholly independent of any unlawful

handcuffing and search of Defendant. There is no doubt the two

firearms and the heroin were seized solely as a result of the

search of the Malibu. Defendant argues his cell phone was in the

car and seized, and that cell phone was seized from an area in

the car within which Defendant had a reasonable expectation of

privacy. This court disagrees, see supra Part II.A.3, and finds

that the cell phone was seized as a result of the search of the

Malibu and its seizure was independent of any detention of

Defendant.

     This court concludes the search of the Malibu and the

seizure of the firearms, telephone, and heroin were independent

of any unconstitutional action in handcuffing and searching

Defendant and thus are free from any potential taint of such

actions.

           4.   Defendant’s Statements

     Defendant was arrested that night for firearm and narcotic

charges. The narcotics charge was for the heroin. Defendant was

transported to the jail for processing. After Buchanan provided

a weight of the heroin to the Magistrate at the jail, Defendant

asked Buchanan what weight he gave to the Magistrate. When

Buchanan mentioned the weight, Defendant responded that was

incorrect. Defendant does not raise a challenge to his arrest

                               -42-
separate and apart from the seizures and searches that occurred

at the Kangaroo, nor does Defendant directly challenge the

statement other than to contend it is the fruit of the poisonous

tree as a result of the unconstitutional seizure and search of

the Malibu and the unconstitutional seizure of Defendant.

Because this court finds no constitutional violation as to the

seizure and search of the Malibu or the detention of Defendant

as a result of items found in the Malibu, this court finds

Defendant’s statement, to the extent it is otherwise admissible

and relevant, admissible at trial.

     Because Defendant was arrested for the heroin and firearms,

Defendant’s subsequent statements were the result of independent

sources, not due to any unconstitutional detainment by the

police before the officers knew of the heroin and firearms, and

therefore, Defendant’s statements are admissible and not subject

to suppression.

     IT IS THEREFORE ORDERED that for the reasons set forth

herein, Defendant’s Motion to Suppress, (Doc. 11), is GRANTED IN

PART and the marijuana seized from Defendant is SUPPRESSED, and

DENIED as to the firearms, the cell phone, and heroin found in

the vehicle and the statements Defendant made at the time of his

arrest.



                              -43-
This the 12th day of December, 2019.



                         _______________________________________
                           United States District Judge




                         -44-
